Kellogg, J.:
In the decision handed down at this term of court in this case' (See 134 App. Div. 752) it was held that James Thompson was liable to the plaintiff. The question raised by the demurrer as to the liability of the firm of James Thompson & Co. was not disposed of. The obligation for the payment to the plaintiff of the §6,000 was imposed by the deed upon James Thompson peri sonally. He is the owner of the property and if the firm occupies it as his tenant it is liable to him for the rental. Upon the facts alleged the firm, is not liable to the plaintiff. The interlocutory judgment sustaining the demurrer should, therefore, be affirmed, with costs. All concurred. Interlocutory judgment affirmed, with costs.